Exhibit 10.5

 

Third Memorandum of Understanding Concerning the Lease Agreement between

The University of Tennessee Research Foundation and GTx, Inc.

As Amended July 20, 2009

 

RECITALS

 

WHEREAS, The University of Tennessee Research Foundation (the “SUBLESSOR”), The
University of Tennessee (the “LESSOR”) have entered into a Lease dated March 7,
2001, which was subsequently amended by agreements dated April l, 2005 and
July 20, 2009 (the “Lease”); and

 

WHEREAS, the SUBLESSOR and GTx, Inc., a Delaware corporation (the “SUBLESSEE”),
have entered into a Sublease dated October 1, 2009 with the consent of LESSOR
(the “Sublease”);

 

WHEREAS, the SUBLESSOR and SUBLESSEE desired to reduce the portion of the
premises leased to the SUBLESSEE and the Rent to be paid by SUBLESSEE to
SUBLESSOR and subsequently signed a Memorandum of Understanding on April 19,
2011 effective May 1, 2011;

 

WHEREAS, the SUBLESSOR and SUBLESSEE extended the arrangement for reduced
premises and Rent for an additional five months through September 30, 2013; and

 

WHEREAS, the SUBLESSOR and SUBLESSEE desire to continue the arrangement for
reduced premises and Rent for an additional three months.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration set forth herein, the parties agree as follows:

 

1.           This MOU is to become effective on October 1, 2013 (the “Effective
Date”) and will continue in effect through December 31, 2013.

 

2.           This MOU can be extended on a month to month basis for a period of
up to 6 additional months with advance written notice and acceptance by all
parties.

 

3.            This MOU can be canceled with 90 days advance written notice and
acceptance by all parties, in which event the lease premises will automatically
return to the entire leased premises described in the Sublease.

 

4.            All parties agree to respect the privacy and confidentiality of
intellectual property of each other as provided by Tennessee and federal law.

 

5.            All other terms and conditions of the 2011 MOU are to remain in
effect.

 

September 18, 2013

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the LESSOR, SUBLESSOR and the SUBLESSEE have executed this
Third Memorandum of Understanding in duplicate on the date written below.

 

 

THE UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION (SUBLESSOR)

 

GTx, Inc.
(SUBLESSEE)

 

 

 

By:

/s/ Richard Magid

 

By:

/s/ Henry P. Doggrell

 

Richard Magid

 

 

Henry P. Doggrell

 

Vice President

 

 

Vice President, Chief Legal Officer

 

 

 

 

 

Date:

9/18/2013

 

Date:

9/18/2013

 

 

 

 

 

 

THE UNIVERSITY OFTENNESSEE (LESSOR)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles M. Peccolo

 

 

 

Charles M. Peccolo

 

 

 

Treasurer

 

 

 

 

 

 

Date:

9/30/2013

 

 

 

--------------------------------------------------------------------------------